Citation Nr: 1024857	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-38 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus disability.


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL


The Veteran




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to March 1971; 
he apparently had reserve component service of unverified nature 
and dates following his active service.  His awards and 
decorations include the Army Aviator Badge.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
November 2007 rating decision of the Montgomery, Alabama Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran testified at a Board hearing in August 2009; the 
transcript is of record.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, bilateral hearing 
loss had its onset in service.  

2.  Resolving all doubt in the Veteran's favor, tinnitus had its 
onset in service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2009).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In light of the favorable decision as it 
relates to the grant of service connection for bilateral hearing 
loss and tinnitus, no further discussion of VCAA is necessary at 
this point.  Any notice deficiency, per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), constitutes harmless error 
(see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), as section 
5103(a) notice provisions have been satisfied, and if the Veteran 
so chooses, he will have an opportunity to initiate the appellate 
process again should he disagree with the disability rating or 
effective date assigned to the award.  Then, more detailed 
obligations arise, the requirements of which are set forth in 
sections 7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  

II.  Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of the 
nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The Veteran's January 1969 induction examination report discloses 
that the Veteran did not manifest hearing loss disability, as 
defined for VA purposes; no hearing acuity threshold at any 
measured level was above 10 decibels.  No separation audiologic 
examination is of record.  The Veteran's testimony that he served 
as a helicopter pilot and that he flew in situations where there 
was enemy fire is consistent with the official service department 
records and is credible.  The Veteran testified that he noticed 
ringing in his ears during service, although he only noticed it 
when all aircraft and artillery was silent.  

Audiologic examination conducted for reserve purposes in May 1975 
discloses that the Veteran's right ear hearing was 40 decibels 
when tested at 4000 Hertz, and his left ear tested at 4000 Hertz 
had an auditory threshold of 45 decibels.  The Veteran testified 
that he had little exposure to helicopter or weapons noise during 
this period.  

In support of his June 2007 claim, the Veteran submitted a June 
2006 medical statement from K.K., D.O., who provided an opinion 
that the Veteran's hearing loss demonstrated a noise pattern 
"most likely sustained from his military experiences."  Dr. 
K.K. also noted the Veteran's recent history of acoustic neuroma.  

The examiner who conducted the VA examination in October 2008 
concluded that, without a report of audiologic examination at 
separation, or prior to 1975, it was not possible to state an 
opinion as to whether the Veteran incurred a hearing loss in 
service without resort to speculation.  

A current diagnosis of hearing loss and a current diagnosis of 
tinnitus has been assigned by each provider whose evaluation of 
the Veteran is of record.  

As detailed, the private medical opinion is favorable to the 
Veteran's claims.  On the other hand, the VA examiner concluded 
that, in the absence of separation audiology examination, it was 
not possible to provide an opinion without resort to speculation.  
Thus, the Board finds that the medical evidence of record is 
basically in equipoise.  

There is a favorable medical opinion, and a medical opinion which 
is neither favorable nor unfavorable to the claim.  The Veteran 
should not be prejudiced by the absence of a service separation 
examination.  In sum, he has current disability per § 3.385, and 
a medical opinion which relates his hearing loss disability to 
service.  In this case, the Board cannot say that the 
preponderance of the evidence is against a grant of service 
connection.  Therefore, in considering the benefit-of the-doubt, 
service connection is warranted for hearing loss.  

As to the Veteran's claim for tinnitus, in addition to the 
favorable medical opinion, and the medical opinion which is 
neither favorable nor unfavorable to the claim, the Veteran has 
provided lay evidence that he began to notice some ringing in the 
ears in service and noticed additional symptoms within two years 
after his service discharge.  The Board considers this testimony 
credible, and the Veteran is competent to testify to symptoms a 
lay person is capable of observing.  Layno v. Brown, 6 Vet. App. 
465 (1994).  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such doubt 
will be resolved in favor of the claimant.  By reasonable doubt 
is meant one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation or 
remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In summary, considering the totality of the evidence, to include 
the Veteran's credible assertions of in-service noise exposure 
and in-service ringing of the ears,  and resolving all doubt in 
the Veteran's favor, the Board concludes that service connection 
is warranted for bilateral hearing loss and tinnitus.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  




____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


